BENEDICT, District Judge.
The terms of the contract under which the libellant Austin claims to have towed the vessel proceeded against show beyond dispute that the libel-lant relied solely upon the personal credit of Easton & McMahon, and not upon the credit of the boats towed.
The contract is inconsistent with the idea of a lien, and shows that a lien upon the boats was not within the contemplation of the parties. For services rendered under such a contract, and upon an exclusively personal credit, no lien exists. The libel is accordingly dismissed with costs.